DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on August 1, 2019.  These drawings are acceptable.
Response to Arguments
Applicant’s amendments necessitated the shift in grounds of rejection detailed below.  The shift in grounds of rejection renders Applicant’s arguments moot.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (US 20180374788 A1; Nakagawa) in view of Hatano et al. (US 20060226527 A1; Hatano).
Regarding claim 1, Nakagawa discloses a semiconductor package comprising: a package substrate (Fig. 5, 10; ¶56,133), the interposer (Fig. 5, 40; ¶56) including a semiconductor substrate (Fig. 5, 44; ¶155), and a wiring layer (Fig. 5, 45; ¶156) on the semiconductor substrate and including a plurality of wiring lines (Fig. 5, 43; ¶156); a first semiconductor device (Fig. 4, 20; ¶154) and a second semiconductor device (Fig. 4, 30; 
 The portion of the adhesive and the first semiconductor is interpreted as the first adhesive. The portion of the adhesive under the second semiconductor is interpreted as the second adhesive. 
Nakagawa is silent on wherein the first adhesive and the second adhesive are separated by a gap. 
Hatano discloses a package where a first semiconductor device and second semiconductor device (Fig. 16, 2a/2b; ¶6) are disposed over an interposer  (Fig. 16, 2a/2b; ¶5). A first adhesive and a second adhesive  (Fig. 16, 54; ¶6)  is between the semiconductor devices and the interposer. The first and second adhesive are separated by a gap.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have a gap between the first and second adhesive for forming discrete package components and reducing the amount of material used in forming the package.
Regarding claim 3, Nakagawa in view of Hatano discloses  the semiconductor package according to claim 1, wherein the first (Fig. 4, 20; ¶154 Nakagawa) and second (Fig. 4, 30; ¶154 Nakagawa) semiconductor devices are electrically connected to each other by at least one of the plurality of wiring lines (Fig. 4, 43; ¶156 Nakagawa).
Regarding claim 4, Nakagawa in view of Hatano discloses  the semiconductor package according to claim 1, but is silent on wherein the semiconductor substrate  (Fig. 18, 40; ¶198 Nakagawa) includes a plurality of through-electrodes (Fig. 18, 48; ¶199 Nakagawa) electrically connected to the plurality of wiring lines (Fig. 18, 43; ¶199 Nakagawa).
Nakagawa discloses the semiconductor substrate of figures 4 and 5 may be modified to include through-electrodes 48 disclosed in figure 18.It is the examiner’s view that the modification of figure 18 can be used with the embodiment of figures 4 and 5.
Regarding claim 5, Nakagawa in view of Hatano discloses  the semiconductor package according to claim 4, wherein the plurality of through-electrodes (Fig. 18, 48; ¶199 Nakagawa) electrically connect the first (Fig. 4, 20; ¶154 Nakagawa) and second (Fig. 4, 30; ¶154 Nakagawa) semiconductor devices to the package substrate. (Fig. 18, 10; ¶56 Nakagawa)
Nakagawa discloses the semiconductor substrate of figures 4 and 5 may be modified to include through-electrodes 48 disclosed in figure 18.It is the examiner’s view that the modification of figure 18 can be used with the embodiment of figures 4 and 5.
Regarding claim 6, Nakagawa in view of Hatano discloses  the semiconductor package according to claim 1, further comprising: conductive bumps (Fig. 4, 53; ¶108 Nakagawa) between the interposer (Fig. 4, 40; ¶154 Nakagawa) and each of the first 
	Regarding claim 7, Nakagawa in view of Hatano discloses  the semiconductor package according to claim 1, further comprising: a third adhesive (Fig. 4, 55; ¶114 Nakagawa) between the interposer (Fig. 4, 40; ¶154 Nakagawa) and the package substrate (Fig. 4, 10; ¶56,133 Nakagawa)  
	Regarding claim 8, Nakagawa in view of Hatano discloses  the semiconductor package according to claim 7, wherein the third adhesive (Fig. 5, 55; ¶114 Nakagawa) extends from the package substrate (Fig. 5, 10; ¶56,133 Nakagawa) to the first adhesive. (Fig. 5, 56 Resin; ¶119 Nakagawa)
Regarding claim 9, Nakagawa in view of Hatano discloses  the semiconductor package according to claim 7, further comprising: a fourth adhesive (Fig. 5, portion of 55 between solder bumps and outside the semiconductor devices; ¶114 Nakagawa) between the first semiconductor device (Fig. 4, 20; ¶154 Nakagawa) and the package substrate (Fig. 4, 30; ¶154 Nakagawa).
Regarding claim 10, Nakagawa in view of Hatano discloses  the semiconductor package according to claim 1, further comprising: a supporter (Fig. 5, 51; ¶139 Nakagawa) between the first semiconductor device (Fig. 4, 20; ¶154 Nakagawa) and the package substrate. (Fig. 4, 10; ¶133,154 Nakagawa)
Regarding claim 21, Nakagawa in view of Hatano discloses  the semiconductor package according to claim 1, wherein a planar area of the interposer (Fig. 4, 40; ¶154 Nakagawa) is less than a planar area of the package substrate. (Fig. 4, 10; ¶56,133 Nakagawa)
Regarding claim 22, Nakagawa in view of Hatano discloses  the semiconductor package according to claim 1, wherein in plan view (Fig. 2 Nakagawa), the interposer (Fig. 2, 40; ¶154 Nakagawa) is within an area of the package substrate. (Fig. 2, 10; ¶56,133 Nakagawa)
Regarding claim 23, Nakagawa in view of Hatano discloses  the semiconductor package according to claim 1, wherein there is no conductive bumps under the overhang portion (Fig. 4, outer most edge 20t is a portion of device that extends beyond the pad 21 and bump 51 Nakagawa) of the first semiconductor device (Fig. 4, 20; ¶154 Nakagawa) that electrically connect the first semiconductor device and the package substrate to each other.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAWRENCE C TYNES JR./Examiner, Art Unit 2816                                                                                                                                                                                                        
/BRIGITTE A PATERSON/Primary Examiner, Art Unit 2812